UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-4716


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANTOINE L. ROBINSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (3:08-cr-00392-RLW-1)


Submitted:   September 22, 2010          Decided:   September 30, 2010


Before WILKINSON, NIEMEYER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles D. Lewis, Richmond, Virginia for Appellant.  Neil H.
MacBride, United States Attorney, Michael A. Jagels, Special
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Antoine Robinson appeals his conviction and 120 month

sentence for one count of conspiracy to distribute and possess

with intent to distribute controlled substances in violation of

21 U.S.C. § 846 (2006), one count of distribution of heroin and

aiding and abetting in violation of 21 U.S.C. § 841 (2006) and

18 U.S.C. § 2 (2006), and one count of possession with intent to

distribute heroin and aiding and abetting also in violation of

21 U.S.C. § 841 and 18 U.S.C. § 2.                   Counsel has filed a brief

pursuant    to   Anders    v.     California,       386     U.S.    738    (1967),    and

certified    that   he     has    identified     no       meritorious       issues   for

appeal.     The Government has responded, and Robinson has filed a

pro se supplemental brief.             We affirm.



                            I.        Batson Challenge

            Robinson’s       counsel        first      questions          whether     the

district    court   erred        in    denying   his      (and     his    co-defendant,

Sharone White’s *) second challenge made pursuant to Batson v.

Kentucky,     476   U.S.    79        (1986).       After     the    district       court

reinstated a juror pursuant to a Batson challenge, Robinson and

     *
       White and Robinson both appealed their convictions and
sentences, and their appeals were initially consolidated.
Because counsel for White has raised claims on appeal in both an
Anders   and   traditional  format,   the   appeals  have   been
deconsolidated.



                                           2
White sought to challenge an earlier strike that, at the time,

had gone unchallenged.                The Government argued the strike was

proper because the potential juror was a social worker and might

be more sympathetic to a criminal defendant.

               The    Equal      Protection        Clause    prohibits         the    use   of

peremptory challenges based solely on race or gender.                                 Batson,

476 U.S. at 86; J.E.B. v. Alabama ex rel. T.B., 511 U.S. 127

(1994).         Great       deference     is       given    to    a     district      court’s

determination of whether a peremptory challenge was based on a

discriminatory motive, and the court’s ruling is reviewed for

clear error.              Jones v. Plaster, 57 F.3d 417, 421 (4th Cir.

1995).     If, in response to a Batson challenge, the Government

offers     a    race-neutral        explanation        for       the    strike,      and    the

defendant does not argue the explanation was pretextual, we have

held that the challenge is waived.                    See Davis v. Baltimore Gas &

Elec. Co., 160 F.3d 1023, 1027 (4th Cir. 1998).                            Here, no such

argument       was    raised,     and   we     find    the   Batson       claim      was    not

preserved.           In    any   event,      after    review       of    the    record,      we

conclude that the district court did not clearly err in failing

to reinstate the stricken member of the venire.



                     II.    Motion to Strike Expert Testimony

               Robinson’s counsel next questions whether the district

court     erred      in     denying     White’s       motion      to    strike       Alcohol,

                                               3
Tobacco, and Firearms (“ATF”) Agent Daniel Board’s testimony,

which    referred    to   prior   testimony,       regarding       the    amount   of

currency found on White’s person when he was arrested.                        Agent

Board    referred    to   the   $2700    in     currency     White   possessed      as

indicative of proceeds from a drug distribution operation.

            A district court’s evidentiary rulings are entitled to

substantial deference and will only be reversed for abuse of

discretion.       United     States     v.    Benkahla,      530   F.3d   300,     309

(4th Cir. 2008), cert. denied, 129 S. Ct. 950 (2009).                       We will

find that discretion to have been abused only when the district

court acted arbitrarily or irrationally.               Id.

            The     record   reveals     that    the   arresting     officer       had

previously testified that White possessed a significant amount

of currency when he was arrested.               Although the officer did not

specifically state that White possessed $2700, the officer did

testify that White had “over $2000” when he was arrested.                           We

conclude that the district court did not abuse its discretion by

denying White’s motion to strike.



                      III. Pro Se Supplemental Brief

            Robinson has filed a pro se supplemental brief in this

court.    He claims that the indictment against him was defective,

that the evidence was not sufficient to sustain his convictions,

that the district court erred by failing to strike Agent Board’s

                                         4
testimony, that the district court erred by applying a firearms

enhancement to his sentence, and that the district court erred

by sentencing him as a career offender.                 We have reviewed these

claims and conclude they are without merit.

            Finally, in accordance with Anders, we have reviewed

the record in this case and have found no meritorious issues for

appeal.     We    therefore      affirm     the    district    court’s     judgment.

This court requires that counsel inform Robinson, in writing, of

the right to petition the Supreme Court of the United States for

further review.          If Robinson requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.      Counsel’s motion must state that a copy thereof

was served on Robinson.

            We dispense with oral argument because the facts and

legal    contentions       are   adequately       presented    in   the    materials

before    the    court    and    argument     would   not     aid   the   decisional

process.

                                                                            AFFIRMED




                                          5